


AGREEMENT


This Agreement (“Agreement”) is made by and between Leslee Herro (“Employee”)
and Abercrombie & Fitch Trading Co., a corporation with its principal place of
business in New Albany, Ohio, which, together with its subsidiaries and
affiliates, are collectively referred to herein as the “Company.”


WHEREAS, Employee has indicated her desire to “retire” from her position with
the Company; and


WHEREAS, the parties wish to define the terms and conditions of Employee’s
separation from employment with the Company;


NOW, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:


1.
Separation Date. The Company and Employee agree that Employee shall continue to
be employed as an employee-consultant to the Company until the earlier of: (a)
September 30, 2014; or (b) the date on which Employee commences new employment;
or (c) the date of Employee’s death (the “Separation Date”). Until the
Separation Date, Employee shall be available to respond to or assist with any
issues that arise relating to the transition of Employee’s duties within the
Company. On the Separation Date, Employee’s employment with the Company and all
further compensation, remuneration, bonuses, and eligibility of Employee under
Company benefit plans shall terminate, and Employee shall not be entitled to
receive any further payments or benefits of any kind from the Company, except as
otherwise provided in this Agreement or by applicable law.



The Separation Date will not be triggered by new employment if, in the Company’s
complete, sole and ultimate discretion, the Company determines that the new
employment is not comparable to Employee’s position with the Company.


2.
Resignation from Board of Directors and Other Positions. As of May 31, 2014,
Employee hereby resigns from any position Employee may hold as a director,
trustee, officer, managing member and/or member, and from any and all other
positions of any kind or type whatsoever, with the Company and all of its
subsidiaries and affiliates. Employee agrees to sign any and all separate
letters of resignation and all other documents as requested by the Company to
effectuate Employee’s resignation from all other positions Employee holds within
any subsidiary or affiliate of the Company. After the signing of this Agreement,
should the Company determine that any additional documents are necessary for the
resignation of the Employee or to effectuate any transfer of authority, Employee
agrees to execute said documents and return the original signed documents
promptly to Jim Bierbower, Executive Vice President, at 6301 Fitch Path, New
Albany, Ohio 43054.



3.
Effective Date: For purposes of this Agreement, the Effective Date of this
Agreement shall be the eighth (8th) day after Employee signs this Agreement
(“Effective Date”), unless Employee has revoked the Agreement prior to that time
in the manner discussed in the Age Discrimination Claims and Older Worker's
Benefit Protection Act Terms paragraph below.



4.
Consideration: The Company will provide to Employee the following (all
hereinafter referred to collectively as the “Consideration”).


1

--------------------------------------------------------------------------------






a.
Base Salary. During the period beginning on June 1, 2014 and through and
including the earlier of (i) September 30, 2014, or (ii) the Separation Date,
Employee shall receive a bi-weekly salary based on a reduced base salary of
$500,000.00 annually, less applicable taxes and withholdings. For the avoidance
of doubt, Employee is not entitled to $500,000.00 during the described period,
but instead to the pro rata amount of the $500,000.00 base salary that would be
paid out bi-weekly during said period. Payment of the base salary shall be made
in bi-weekly installments consistent with the Company’s payroll practices.



b.
Severance. In the event that the Separation Date occurs prior to September 30,
2014, the Company shall pay Employee an additional amount in severance equal to
the base salary described in Paragraph 4(a), less applicable taxes and
withholdings, Employee would have received between the Separation date and
September 30, 2014 (“Severance”). Payment of this Severance shall be made in
bi-weekly installments consistent with the Company’s payroll practices. This
Paragraph will not apply and Employee will not be entitled to the Severance if
Employee accepts employment that violates the Non-Competition provision of this
Agreement.



c.
Medical and Dental Coverage. Until the Separation Date, Employee shall continue
to be eligible for Employee’s current level of benefits under the medical and
dental insurance plans. Employee’s coverage under the Company medical and dental
insurance plans shall terminate upon the Separation Date. Employee will be
responsible for electing COBRA or other health care and/or dental care coverage
after the Separation Date.



d.
Vacation. Employee shall be required to use all of Employee’s vacation
entitlement during the period between June 1, 2014 and the Separation Date.
Employee also acknowledges and agrees that Employee shall not accrue vacation
during the period between June 1, 2014 and the Separation Date and shall not be
entitled to payment for any vacation upon Employee’s Separation Date.



e.
Incentive Compensation Bonus. Employee is not entitled to payment of the
Incentive Compensation Bonus for the current period or any other period.



f.
Special Bonus. Employee is eligible for a target payment of $350,000.00 based on
Company performance in fiscal year 2014 and on the same basis as would apply to
similarly-situated active associates in the Company’s Incentive Compensation
Plan. The actual bonus paid to Employee could range from $0.00 to $700,000.00.
For the avoidance of doubt, the Special Bonus is not guaranteed. The bonus, if
any, will be paid in or around March 2015 after the Company’s fiscal year 2014
results are certified by the Audit Committee.



g.
Employment Related Expenses. Subject to the Company's Travel and Expense Policy,
any unreimbursed employment related expenses incurred by Employee prior to June
1, 2014 shall be submitted by Employee for payment on or before July 1, 2014.
Prior to incurring any Employment Related Expenses on or after June 1, 2014,
Employee must obtain the authorization of Jim Bierbower, Executive Vice
President, Human


2

--------------------------------------------------------------------------------




Resources. Employee will not be reimbursed for expenses incurred on or after
June 1, 2014 that were not authorized in advance by Jim Bierbower.


h.
Equity Compensation. Except as otherwise provided in the Remedies provision of
this Agreement, Employee’s outstanding stock options, restricted stock units,
stock-settled stock appreciation rights and performance share awards shall
continue to be governed by the terms and conditions of the stock plans pursuant
to which they were granted and any agreements evidencing Employee’s grants of
stock option, restricted stock units and stock-settled stock appreciation
rights. Any unvested stock options, restricted stock units and stock-settled
stock appreciation rights that do not vest prior to the Separation Date shall be
forfeited by Employee. To the extent Employee remains in full compliance with
the terms of this Agreement, Employee will be eligible for a one-time grant of
10,000 restricted stock units that will vest in full on December 31, 2015.



i.
Qualified Savings and Retirement Plan. Employee shall be entitled to determine
the desired treatment of the balance contained in Employee’s tax-qualified
Savings and Retirement Plan (“Plan”) account according to the terms and
conditions set forth in the Plan. Employee shall not contribute to the Plan for
any period after May 31, 2014. Employee shall not be entitled to a matching
contribution under the Plan in respect of calendar year 2014.



j.
Non-Qualified Savings Plan. Employee shall be entitled to payment of the balance
in Employee’s Non-Qualified Savings Plan according to the instructions
previously provided for such payment. Employee shall not contribute or receive
contributions to the Non-Qualified Savings Plan for any period after May 31,
2014.



Notwithstanding the foregoing, no payment of any post 2004 contributions shall
be made prior to the six month anniversary of the Separation Date.


k.
Life Insurance. Employee shall have the right to convert Employee’s existing
life insurance coverage to an individual policy according to the terms set forth
by the insurer. Employee shall pay the full cost of any such policy. Employee
must apply for such conversion within 31 days of the Separation Date.



l.
Indemnification/D&O Insurance. If applicable, Employee shall continue to be
entitled to indemnification (and advancement of expenses) as an officer of the
Company through the Separation Date, and to continued coverage under any
applicable directors’ and officers’ liability insurance policies through the
Separation Date and until such time as suits can no longer be brought against
Employee as a matter of law.



m.
Reference. Employee shall direct all inquiries related to employment to Jim
Bierbower, Executive Vice President of Human Resources. The Company shall not be
responsible for any violations of this provision if Employee directs employment
inquiries generally to the Company or to a specific individual other than Jim
Bierbower.



n.
Unemployment Benefits. The Company will not contest any claim made by Employee
for unemployment compensation benefits.




3

--------------------------------------------------------------------------------




5.
Employee Covenants



a.
Notification of Subsequent Employment. In the event Employee obtains new
employment after the Effective Date of this Agreement and during the
Non-Competition Period as set forth below, Employee shall notify the Company in
writing within five (5) business days of acceptance of the new employment. Said
notification must include the name of Employee’s new employer, the salary
Employee will be paid by the new employer, including Employee’s base salary and
any bonuses Employee will receive during the period between the Separation Date
and September 30, 2014, and the date on which Employee’s employment with the new
employer will commence. Notification shall be sent to Jim Bierbower, Executive
Vice President, at 6301 Fitch Path, New Albany, Ohio 43054.



b.
Non-Disclosure and Non-Use. Employee shall not, without the written
authorization of the Chief Executive Officer (“CEO”) of the Company, use (except
for the benefit of the Company) any Confidential and Trade Secret Information
relating to the Company. Employee shall hold in strictest confidence and shall
not, without the written authorization of the CEO of the Company, disclose to
anyone, other than directors, officers, employees and counsel of the Company in
furtherance of the business of the Company, any Confidential and Trade Secret
Information relating to the Company. For purposes of this Agreement,
Confidential and Trade Secret information includes: the general or specific
nature of any concept in development, the business plan or development schedule
of any concept, vendor, merchant or customer lists or other processes, know-how,
designs, formulas, methods, software, improvements, technology, new products,
marketing and selling plans, business plans, development schedules, budgets and
unpublished financial statements, licenses, prices and costs, suppliers, and
information regarding the skills, compensation or duties of employees,
independent contractors or consultants of the Company and any other information
about the Company that is proprietary or confidential. Notwithstanding the
foregoing, nothing herein shall prevent Employee from disclosing Confidential
and Trade Secret Information to the extent required by law or by any court or
regulatory authority having actual or apparent authority to require such
disclosure or in connection with any litigation or arbitration involving this
Agreement.



The restrictions set forth in this Paragraph shall not apply to information that
is or becomes generally available to the public or known within the Company’s
trade or industry (other than as a result of its wrongful disclosure by
Employee), or information received on a non-confidential basis from sources
other than the Company who are not in violation of a confidentiality agreement
with the Company. This confidentiality covenant has no temporal, geographical or
territorial restriction.


Employee further represents and agrees that up to and after the Separation Date
Employee is obligated to comply with the rules and regulations of the Securities
and Exchange Commission (“SEC”) regarding trading shares and/or exercising
options related to the Company's stock. Employee acknowledges that the Company
has not provided opinions or legal advice regarding Employee’s obligations in
this respect and that it is Employee's responsibility to seek independent legal
advice with respect to any stock or option transaction.



4

--------------------------------------------------------------------------------




c.
Non-Disparagement and Cooperation. Neither Employee nor any officer, director or
other authorized spokesperson of the Company shall intentionally state or
otherwise publish anything about the other party which would adversely affect
the reputation, image or business relationships and goodwill of the other party
in the market and community at large. Employee shall fully cooperate with the
Company in defense of legal claims asserted against the Company and other
matters requiring the testimony or input and knowledge of Employee. If at any
time Employee should be required to cooperate with the Company pursuant to this
Paragraph, the Company agrees to promptly reimburse Employee for reasonable
costs and expenses incurred as a result thereof. Employee agrees that Employee
will not speak or communicate with any party or representative of any party, who
is known to Employee to be either adverse to the Company in litigation or
administrative proceedings or to have threatened to commence litigation or
administrative proceedings against the Company, with respect to the pending or
threatened legal action, unless Employee receives the written consent of the
Company to do so, or is otherwise compelled by law to do so, and then only after
advance notice to the Company. Nothing herein shall prevent Employee from
pursuing any claim in connection with enforcing or defending Employee’s rights
or obligations under this Agreement.



d.
Non-Competition. For the period following the Effective Date and through
December 31, 2015 (the “Non-Competition Period”), Employee shall not, directly
or indirectly, without the prior written consent of the CEO, own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
stockholder, partner, or otherwise), any entity listed on Appendix A attached to
this Agreement, or any of their current or future divisions, subsidiaries or
affiliates (whether majority or minority owned), even if said division,
subsidiary or affiliate becomes unrelated to the entity on Appendix A at some
future date, or any other entity engaged in a business that is competitive with
the Company (“Competing Entity”); provided, however, that the "beneficial
ownership" by Employee, either individually or by a "group" in which Employee is
a member (as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), of less than two percent (2%) of the voting stock of any publicly held
corporation shall not be a violation of this Paragraph.



e.
Non-Solicitation. For the period following the Effective Date and through
December 31, 2016 (“Non-Solicitation Period”), Employee shall not, either
directly or indirectly, alone or in conjunction with another party, interfere
with or harm, or attempt to interfere with or harm, the relationship of the
Company with any person who at any time was a customer or supplier of the
Company or otherwise had a business relationship with the Company. During the
Non-Solicitation Period, Employee shall not hire, solicit for hire, aid in or
facilitate the hire, or cause to be hired, either as an employee, contractor or
consultant, any person who is currently employed, or was employed at any time
during the six (6) month period prior thereto, as an employee, contractor or
consultant of the Company. The provisions contained in this Paragraph shall
supersede any previous non-solicitation agreements between the Parties.



f.
Confidentiality. Employee agrees not to at any time talk about, write about, or
otherwise publicize or disclose to any third party the terms of this Agreement
or any


5

--------------------------------------------------------------------------------




fact concerning its negotiation, execution or implementation, except with (1) an
attorney, accountant, or other advisor engaged by Employee; (2) the Internal
Revenue Service or other governmental agency upon proper request; and (3)
Employee’s immediate family, providing that all such persons agree in advance to
keep said information confidential and not to disclose it to others.


g.
Remedies. Employee agrees that any breach of the terms of the Employee Covenants
provision of this Agreement would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law. Employee
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and threatened breach and/or continued breach by Employee and/or any
and all persons and/or entities acting for and/or with Employee, and without
having to prove damages and to all costs and expenses incurred by the Company in
seeking to enforce its rights under this Agreement. These remedies are in
addition to any other remedies to which the Company may be entitled at law or in
equity. Employee agrees that the covenants of Employee contained herein are
reasonable and the Company would not have entered into this Agreement but for
the inclusion of such covenants. Without limitation on the foregoing, and in
addition to any other remedies to which the Company may be entitled at law or in
equity, in the event Employee is found to have violated the covenants set forth
in this Agreement by a court of competent jurisdiction, Employee shall repay
promptly the payments and consideration provided Employee in this Agreement. All
unvested RSUs will be canceled and forfeited and Employee shall immediately pay
to Company a cash payment equal to the fair market value of the Shares delivered
to Employee upon settlement of the RSUs, based on the fair market value of a
Share on the date the RSU was settled. The existence of any claim or cause of
action by Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements of this Agreement; provided, however that this
Paragraph shall not, in and of itself, preclude Employee from defending against
the enforceability of the covenants and agreements of this Agreement.



6.
Release of All Claims. Employee does hereby for Employee and for each of
Employee’s past, present and future heirs, administrators, executors,
representatives, agents, attorneys, assigns and all others claiming by or
through Employee or them, forever release and discharge the Company, and its
past, present and future shareholders, representatives, agents, servants,
parents, subsidiaries, affiliates, divisions, officers, directors, employees,
insurers, successors, predecessors, administrators, attorneys, assigns and all
others claiming by or through them (hereinafter “the Released Parties”) from any
and all charges, claims, demands, judgments, actions, causes of action, damages,
debts, agreements, remedies, promises, suits, losses, obligations, expenses,
costs, attorneys' fees, liabilities and claims for relief of every kind and
nature that can be lawfully discharged, whether matured or unmatured, known or
unknown, direct or indirect, foreseen or unforeseen, vested or contingent, in
law, equity or otherwise, under any federal or state statute or common law,
which Employee has ever had, now has, or may have in the future, against any of
the Released Parties for or on account of any matter, cause or thing whatsoever
that was or could have been asserted or that occurred prior to the date of
Employee signing this Agreement.




6

--------------------------------------------------------------------------------




This release shall include without limitation all claims arising out of or
relating to Employee’s employment with the Company and/or the termination
thereof; and any and all claims arising under Title VII of the Civil Rights Act
of 1964, as amended by the Equal Employment Opportunity Act of 1972, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, 29 U.S.C. §1001 et seq., the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, the Ohio Civil Rights Act, Ohio Revised Code
Sections 4111.01, et seq., 4112.01, et seq. and 4113.01, et seq., any claim for
unpaid wages, as well as and any other federal, state and local civil rights
laws or laws relating to employment. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly and knowingly waive their respective rights to assert any
claims against the other which are released hereunder, and covenant not to sue
the other party or Released Parties based upon any claims released hereunder.
The parties further represent and warrant that no charges, claims or suits of
any kind have been filed by either against the other as of the date of this
Agreement.


Acknowledgment of Compensation. Employee acknowledges and agrees that, while
employed by the Company: (1) Employee has properly reported all hours and time
Employee has worked; (2) Employee has been paid all wages, including (if
applicable) overtime pay, for all hours Employee has worked; and (3) Employee
has received all benefits that Employee should have received from the Company.


Cooperation With the EEOC. Nothing in this Agreement shall interfere with
Employee’s right to testify, assist, or participate in an investigation, hearing
or proceeding conducted by the Equal Employment Opportunity Commission under the
ADEA, Title VII, the ADA, or the EPA, or by another governmental agency
enforcing discrimination laws. Similarly, nothing in this Agreement shall
interfere with Employee’s right to file a charge with the Equal Employment
Opportunity Commission under the ADEA, Title VII, the ADA, or the EPA, or with
another governmental agency enforcing discrimination laws. Nothing in this
Agreement shall prohibit Employee from making truthful statements or disclosures
that are required by applicable law, regulation, or legal process.
7.
Age Discrimination Claims and Older Worker's Benefit Protection Act Terms.
Employee specifically acknowledges that the release of Employee’s claims under
this Agreement includes, without limitation, waiver and release of all claims
against the Company and Released Parties under the federal Age Discrimination in
Employment Act (“ADEA”), and Employee further acknowledges and agrees that:



a.
Employee waives all claims under the ADEA knowingly and voluntarily in exchange
for the commitments made herein by the Company, and that certain of the benefits
provided thereby constitute consideration of value to which the Employee would
not otherwise have been entitled;



b.
Employee was and is hereby advised to consult an attorney in connection with
this Agreement;




7

--------------------------------------------------------------------------------




c.
Employee has been given a period of 21 days within which to consider the terms
of this Agreement;



d.
Employee may revoke his or her signature on this Agreement for a period of 7
days following the execution of this Agreement, rendering the Agreement null and
void. If Employee chooses to revoke this Agreement within the 7 day period,
Employee must do so in writing to Robert Bostrom, Abercrombie & Fitch, 6301
Fitch Path, New Albany, OH 43054;

e.
this Agreement is written in plain and understandable language which Employee
fully understands;



f.
this Agreement complies in all respects with Section 7(f) of ADEA and the waiver
provisions of the federal Older Worker Benefit Protection Act; and



g.
Employee does not waive any rights or claims that may arise after the date the
waiver is executed.



8.
Non-Admission. It is understood that this Agreement is, among other things, an
accommodation of the desires of each party, and the above-mentioned payments and
covenants are not, and should not be construed as an admission or acknowledgment
by either party of any liability whatsoever to the other party or any other
person or entity.



9.
Return of Property. Employee agrees to immediately return to the Company all
Company documents and property in Employee’s possession or control including,
but not limited to, Company issued computer(s) and all software, Company issued
mobile phones, Company credit cards, security keys and badges, price lists,
supplier and customer lists, employee lists, including compensation, salary and
benefit information, files, reports, all correspondence both internal and
external (memos, letters, quotes, etc.), business plans, budgets, designs, and
any and all other property of the Company; and the Company shall promptly return
Employee’s personal property and files.



10.
Set-Off. As of the Effective Date, Employee agrees to discontinue use of any
Company credit cards and to return to the Company such credit cards. Employee
further represents that, as of the Effective Date, that either there are no
outstanding balances on Employee’s Company credit cards or that Employee has
taken steps to satisfy such outstanding balances. Employee agrees that, to the
extent permitted by applicable law, the Company may deduct from and set-off
against any amounts otherwise payable to Employee under this Agreement such
amounts as may be owed by Employee to the Company, including, without
limitation, any outstanding balance for personal debt on Employee’s credit cards
as set forth above. Employee shall remain liable for any part of Employee’s
payment obligation not satisfied through such deduction and setoff.



11.
Tax Matters. Employee agrees that Employee shall be exclusively liable for
payment of any and all taxes due by Employee in connection with the payments
received pursuant to this Agreement and agrees to indemnify the Company for any
liability incurred because of Employee’s failure to pay such taxes, assessments,
reimbursements, or penalties, which may be assessed by any taxing authority in
connection with any payments made pursuant to this Agreement (provided that in
no event shall this indemnification apply to the Company’s (or any affiliate’s)
withholding obligations). Notwithstanding anything in this Agreement to the


8

--------------------------------------------------------------------------------




contrary, the parties hereby agree that it is the intention that any payments or
benefits provided under this Agreement shall be exempt from or comply in all
respects with Section 409A of the Internal Revenue Code of 1986, as amended and
any regulations or guidance issued thereunder (“Section 409A”), and this
Agreement shall be interpreted accordingly. Each payment from the Effective Date
to the Separation Date shall be deemed to be a separate payment for purposes of
Section 409A. Any payments hereunder which qualify for the “short-term deferral”
exception or any other exception, including the “separation pay exception,”
under Section 409A shall be paid under the applicable exception (“409A
Exceptions”). In the event that Employee is a “specified employee” of
Abercrombie & Fitch Co. (as defined in Section 409A) on the Separation Date, and
Employee is entitled to a payment and/or a benefit under this Agreement that is
required to be delayed pursuant to Section 409A, then such payment or benefit,
as applicable, shall not be paid or provided (or begin to be paid or provided)
until the first day of the seventh month following the Separation Date.  The
first payment that can be made to Employee following such period shall include
the cumulative amount of any payments or benefits that could not be paid or
provided during such period due to the application of Section 409A.  Any
reimbursement or provision of an in-kind benefit subject to Section 409A shall
be paid or provided in accordance with Section 409A, including the following:
(i) the amount paid or reimbursed during any calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (ii) payment or
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
benefit may not be subject to liquidation or exchange for another benefit.
Nothing in the foregoing shall be construed as prohibiting the Company from
making any of the payments described in the Consideration provision of this
Agreement to the extent that the aggregate amount paid during the six month
period following the Separation Date does not exceed the amount described in
Treasury Regulation 1.409A-1(b)(9)(iii)(A).  In addition, solely for purposes of
determining the Employee’s rights to payments under this Agreement, any
reference to Employee’s termination shall mean Employee’s “separation from
service” from the Company within the meaning of Section 409A and Employee will
be deemed to have separated from service for purposes of Section 409A on May 31,
2014. Following May 31, 2014, Employee shall not provide services for the
Company at a rate in excess of 49% of the average level of bona fide services
performed by Employee for the Company over the three-year period preceding the
year of Employee’s termination.


12.
Knowing and Voluntary Execution. Each of the parties hereto further states and
represents that he, she or it has carefully read the foregoing Agreement and
knows the contents thereof, and that he, she or it has executed the same as
their own free act and deed. Employee further acknowledges that Employee has
been and is hereby advised to consult with an attorney concerning this Agreement
and that Employee had adequate opportunity to seek the advice of legal counsel
in connection with this Agreement. Employee also acknowledges that Employee has
had the opportunity to ask questions about each and every provision of this
Agreement and that Employee fully understands the effect of the provisions
contained herein upon Employee’s legal rights.



13.
Executed Counterparts. This Agreement may be executed in one or more
counterparts, and any executed copy of this Agreement shall be valid and have
the same force and effect as the originally-executed Agreement.




9

--------------------------------------------------------------------------------




14.
Governing Law. The validity, construction and interpretation of this Agreement
and the rights and duties of the parties hereto shall be governed by the laws of
Ohio. Any actions or proceedings instituted under this Agreement with respect to
any matters arising under or related to this Agreement shall be brought and
tried only in the Court of Common Pleas, Franklin County, Ohio.



15.
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and the Company.



16.
Assignability. With the exception of the Non-Competition and Non-Solicitation
provisions, Employee's obligations and agreements under this Agreement shall be
binding on the Employee's heirs, executors, legal representatives and assigns
and shall inure to the benefit of any successors and assigns of the Company. The
Company may, at any time, assign this Agreement or any of its rights or
obligations arising hereunder to any party so long as said party expressly
agrees to undertake and assume the obligations of the Company under this
Agreement. In the event of Employee’s death, any payments of Base Salary shall
cease as of the date of Employee’s death and shall not be paid to Employee’s
estate. Any payment, benefit or entitlement to Severance or Incentive
Compensation Bonus that is due hereunder at the time of Employee’s death shall
be paid to Employee’s estate. All other payments, benefits or entitlements shall
be paid in accordance with the beneficiary elections Employee has made.



17.
Non-Waiver; Severability. The failure of any party hereto to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party thereof to enforce each
and every such provision. No waiver or any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach. The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.



18.
Entire Agreement. This Agreement, including Appendix A, constitutes the entire
agreement between the parties hereto in respect of the subject matter hereof and
this Agreement supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter hereof.


10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has hereto set her hand this 13th day of
May, 2014.




WITNESSED:
 
 
 
 
 
/s/ Nancy Berg
 
/s/ Leslee Herro
 
 
Leslee Herro





IN WITNESS WHEREOF, the undersigned has hereto set her hand this 13th day of
May, 2014.


WITNESSED:
 
 
 
 
 
/s/ Nancy Berg
 
/s/ James Bierbower
 
 
James Bierbower
 
 
Executive Vice President, Human Resources
 
 
Abercrombie & Fitch Trading Co.








11